Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  152047(74)(75)(76)                                                                                 Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  BARUCH SLS, INC.,                                                                                          Joan L. Larsen,
           Petitioner-Appellant,                                                                                       Justices
                                                                     SC: 152047
  v                                                                  COA: 319953
                                                                     Tax Tribunal: 00-395010;
                                                                         00-415093
  TOWNSHIP OF TITTABAWASSEE,
             Respondent-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of the City of Dexter and the Dexter
  Downtown Development Authority for leave to file a brief amicus curiae is GRANTED.
  The amicus brief submitted on August 18, 2016, is accepted for filing. On further order
  of the Chief Justice, the motions of the Council of Michigan Foundations and the
  Michigan Nonprofit Association to extend the time for filing a brief amicus curiae and for
  leave to file the amicus brief are GRANTED. The amicus brief submitted on August, 26,
  2016, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2016
                                                                                Clerk